Title: James Madison to Aylett Hawes, 1 March 1832
From: Madison, James
To: Hawes, Aylett


                        
                            
                                Dear Sir 
                            
                            
                                
                                    Montpellier 
                                
                                 Mar. 1832
                            
                        
                        Your letter from Fredericksburg is just recd. The mony of which you were so good as to take charge could not
                            have been more conveniently lodged than at a Bank there.
                        I offer you sir very sincerely many thanks for the favor you have rendered on this occasion. They are the
                            more due, as your charge was of a nature justly warranting a general disinclination to it. I beg you sir to accept with my
                            cordial thanks, my best wishes.
                        
                            
                                J. M
                            
                        
                    